UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                           No. 01-10088



                 In the Matter Of: ABSOLUTE RESOURCE CORPORATION,

                                                                                              Debtor.

                           ABSOLUTE RESOURCE CORPORATION,

                                                                                           Appellant,


                                             VERSUS


              BANC ONE LEASING CORPORATION; ROBERT E. KEAVENY,

                                                                                           Appellees.




                           Appeal from the United States District Court
                               For the Northern District of Texas
                                         Dallas Division

                                         (3:97-CV-1361-T)
                                          January 4, 2002
Before GARWOOD, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.




   *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.